Case 1:20-cv-03222-UA Document1 Filed 04/23/20 Page 1 of 25

  

COMPOS MENTIS CORPUS JORIS GENTIUM QUANTUM MERUTY AFFIDAVIT/DICTUM/DOLUS SPECIALIS/EX INJORLE JUS NON

 

The Amu’Ra Tribe of Indigenous Native American Moors Republic
We the Original People of America, Heirs of the Ancestral Estate of The
MOROCCAN EMPIRE -North America - 54.5260° N, 105.2551° W: South America - 8.7832° S, 554915°
W; Central America - 12.7690° N, 85.6024° W.

take Notice and Take Care:
Notice to Principal is Notice to Agent

a
The People of The Amw’Ra Tribe of Indigenous Native
American Moors Republic;
CHIER, Jamal Babaoturndi Amu'Ra El

See Attachment 1-3 Plaintiff, | Complaint and Request for Injunction

Vv.
ALL Foreign Agents and Agencies of the

UNITED STATES CORPORATION COMPANY
Including the District of Columbia, all of its Municipal
Territories and all its future successors.

See Pages Gi iy~

 

Defendant, en
The Amu’Ra Tribe of Indigenous Native American Moors Republic;
Nobles of the Al Moroccan Empire in their Propria Persona. We are Moor American National’, descendants of
Moroccans and born in America, jus sanguinis, jus soli, freehold by inheritance, and primogeniture being:
Aboriginal and Indigenous to the American Continent; North, South, Central America and all other American
islands.{ see Attachment (A) Pg g (last para)

We, The Amu’Ra Tribe of Indigenous Native American Moors Republic, an Unincorporated Ecclesiastical Body
and Politic without the United States | REGISTERED# Re 180 142 855 US / XX-XXXXXXX] deem it necessary for the
survival of our posterity necessary to separate ourselves from the United States Corporation Company and

Repatriate back to our inherent State Moroccan Empire /Morocco/Societas Republicae Estados Al

Maurikanos.{see aitachments(#)} The UNITED STATES Corporation has no Sovereign Authority and is a federal
Corporation bankrupt and insolvent affirmed by, “United States Congressional Record, March 17, 1993 Vol, 33,

_ page H-1303”. The UNITED STATES is bankrupt and insolvent therefore all actions to compel the People of the
Several States are done under a color of Law.

1. Basis for Jurisdiction

A._The basis for Federal Jurisdiction is vested under 28 U.S.C. § 1331,

B. List of the General Law, federal statutes, federal Treaties and Constitutions that are at issue:

Constitution For the United States of America March 4". 1789 — Article 4 Sec. 4 - The United States shall

guarantee to every state in this union a republican form of government, and shall protect each of them against
invasion; and on application of the legislature, or of the executive (when the legislature cannot be convened)
against domestic violence.

Constitution For the United States of America March 4% 1789 — Article 6 - All debts contracted and engagements
entered into, before the adoption of this Constitution, shall be as valid against the United States under this

Constitution, as under the Confederation.

This Constitution, and the laws of the United States which shall be made in pursuance thereof: and all treaties
made, or which shall be made, under the authority of the United States, shall be the supreme law of the land; and
the judges in every state shall be bound thereby, anything in the Constitution or laws of any State to the contrary

notwithstanding.

The Senators and Representatives before mentioned, and the members of the several state legislatures, and all
executive and judicial officers, both of the United States and of the several states, shall be bound by oath or
affirmation, to support this Constitution; but no religious test shall ever be required as a qualification to any
office or public trust under the United States.

1
Autochthon Peoples’ Documents: Northwest Amexum / Northwest Africa / North Amexica /Amu’Ra Tribe Republic - Continental United States Republic
ORTTLR

 

Case 1:20-cv-03222-UA Document1 Filed 04/23/20 Page 2 of 25

COMPOS MENTIS/ CORPUS JURIS GENTIUMW QUANTUM MERUUI/ AFFIDAVIT/DICTUM/DOLUS SPECIALIS/EX INJURIA JUS NON

Constitution For the United States of America March 4" 1789 — Article 3 Sec. 2 - The judicial power shall extend
to all cases, in law and equity, arising under this Constitution, the laws of the United States, and treaties made, or
which shall be made, under their authority;—to all cases affecting ambassadors, other public ministers and
consuls;—to all cases of admiralty and maritime jurisdiction;—to controversies to which the United States shall be
a party;—-to controversies between two or more states;—between a state and citizens of another state;—between
citizens of different states;—between citizens of the same state claiming lands under grants of different states, and

between a state, or the citizens thereof, and foreign states, citizens or subjects.

Inall cases affecting ambassadors, other public ministers and consuls, and those in which a state shall be party,
the Supreme Court shall have original jurisdiction. In all the other cases before mentioned, the Supreme Court
shail have appellate jurisdiction, both as to law and fact, with such exceptions, and under such regulations as the

Congress shall make.

The trial of all crimes, except in cases of impeachment, shall be by jury; and such trial shall be held in the state
where the said crimes shall have been committed; but when net committed within any state, the trial shail be at

SPN ah ® wh ph

such place or places as the Congress may by law have directed.

Articles of Confederation March 1* 1781 - Article 4 — The betier to secure and perpetuate
mutual friendship and intercourse among the people of the different States in this Union, the Free
Inhabitants of each of these States, paupers, vagabonds, and fugitives from justice excepted, shall be
entitled to all privileges and immunities of Free Citizens in the several States; and the people of each
State shall have free ingress and regress to and from any other State, and shall enjoy therein all the
privileges of trade and commerce, subject to the same duties, impositions and restrictions as the
inhabitants thereof respectively, provided that such restrictions shall not extend so far as to prevent
the removal of property imported into any State, to any other State of which the owner is an
inhabitant; provided alse that no imposition, duties, or restriction shall be laid by any State, on the
property of the United States, or either of them.

If any person guilty of, or charged with treason, felony, or other high misdemeanor in any State,
shall flee from justice, and be found in any of the United States, he shall upon demand of the
Governor or Executive power, of the State from which he fled, be delivered up and removed to the
State having jurisdiction of his offence.

Full faith and credit shall be given in each of these States to the records, acts and judicial
proceedings of the courts and magistrates of every other State.

District of Columbia Organic Act of 1871 Forty First Congress. Session If. Chapter 62 1871 -
Sec. 17 — And be it further enacted, That the legislative assembly shall not pass special laws in any

of the following cases; regulating the practice in courts of justice; regulating the jurisdiction or
duties of justices of the peace, police magistrate, or constables; providing for changes of venue in
civil or criminal cases, or swearing and impaneling jurors; remitting fines, penalties, or forfeitures;
the sale or mortgage of real estate belonging to minors or others under disability; changing the law
of descent; increasing or decreasing the fees of public officers during the term for which said officers
are elected or appointed; granting to any corporation, association, or individual, any special or
exclusive privilege, immunity, or franchise whatsoever. The legislative assembly shall have no power
to release or extinguish, in whole or in part, the indebtedness, liability, or obligation of any
corporation or individual to the District or to any municipal corporation therein, nor shall the
legislative assembly have power to establish any bank of circulation, nor to authorize any company
or individual to issue notes for circulation as money or currency. Sec. 20 -- And be it further enacted,
That the said legislative assembly shall not have power to pass any ex post facto law, nor law
impairing the obligation of contracts, nor to tax the property of the United States, nor to tax the
lands or other property of non-residents higher than the lands or other property of residents; nor
shail lands or other property in said district be liable to a higher tax, in any one year, for all general
objects, territorial and municipal, than twe dollars on every hundred doflars of the cash value
thereof; but special taxes may be levied in particular sections, wards, or districts for their particular
local improvements; nor shall said territorial government have power to borrow money or issue
stock or bonds for any object whatever, unless specially authorized by an act of the legislative
assembly, passed by a vote of two thirds of the entire number of the members of each branch thereof,
but said debt in no case to exceed five per centum of the assessed value of the property of said
District, unless authorized by a vote of the people, as hereinafter fhereinbefore] provided.

 

Articles of Confederation - March 1, 1781.

Treaty of Peace and Friendship with Morocco June 28 and July 15, 1786-1816, 1836 Amendment.

Treaty of Guadalupe Hidalgo; February 2, 1848.

Zodiac Constitution - Library of Congress AA 222141 January 3”, 1935.

USC 28 § 1361 - Action to compel an officer of the United States to perform his duty.

USC 28 § 3002 15(a) &15(b) - Definitions.

USC 4 ~ Flag and Seal, Seat of Government, and the States.

USC 26 § 508{c) (1) (a) - Spectal rules with respect to section 501(c) (3) organizations.

USC 8 § 1481 - Loss of nationality by native-born or naturalized citizen; voluntary action; burden of proof;
presumptions.

10. USC 15 § 1312 - Civil investigative demands.
Il. USC 18 § 1203 - Hostage taking.
12. USC 18 § 2332(a) - Use of weapons of mass destruction

2

Autochthon Peoples’ Documents: Northwest Amexum / Northwest Africa / North America /‘Amw’Ra Tribe Republic - Continental United States Republic
 

43.
14,
5.
16,
I?.
18.
19.
26.
21,
22,
23.
24,
25.

Case 1:20-cv-03222-UA Document1 Filed 04/23/20 Page 3 of 25

COMPOS MENTIS/CORPUS JURIS GENTIUM QUANTUM MERUIT AFFIDAVIT /DICTUM/DOLUS SPECIALIS/EX INJURIA JUS NON

USC 18 § 2349 - Definitions.

USC 18 § 241 — Conspiracy against rights.

USC 18 § 242 ~ Deprivation of rights under color of law.

USC 18 § 1091 - Genocide.

USC 18 § 247 - Damage to religious property; obstruction of persons in the free exercise of religious beliefs.
Title 22 Chapter 2 141, 142, 143 — Foreign Relations and Intercourse.

USC 8 § 1101) ~ Definitions (3), (14), (15) A ~ Definitions.

Executive Order 13107.

1978 Diplomatic Relations Act - 22 U.S.C. Section 254.

1982 Foreign Missions Act - 22 U.S.C. Sections 4301.

United States Statutes at Large Volume 66 siat 238 sec 308.

1933 — Legislative Journal — House — Page 5759, Resolution No. 75.

Congress Adjourns Sine Die [without day] - 36° Congress 2“ Session March 27” 1861.

It. The basis for Diversity of Citizenship is vested under 28 U.S.C. § 1332.

1. Zodiac Constitution - Library of Congress AA 222141 January 3", 1935
2. Treaty of Peace and Friendship with Morocco June 28 and July 15 1786-1816, 1836

amendment.

Antcles = of Confederation March 1° 1781 - Article 4

Title 22 Chapter 2 141, 142, 143 ~ Foreign Relations and Intercourse

The Constitution for the United States Republic of North America (1791) - Article 3. Sec 2.

USC & § 1481 - Loss of nationality by native-born or naturalized citizen; voluntary action; burden of

proof; presumptions.

6. Papal Built Dum Diversas 18 June, 1452.

7. The Bull Romanus Pontifex (Nicholas V) January 8, 1454,

& The Legal Battle and Spiritual War against the Native People The Bull Inter Caetera (Alexander VI
May 4, 1493.

9. Treaty of Tordesillas - June 7, 1494,

16. Patent Granted by King Henry VIF to John Cabot and his Sens - March 5, 1496.

ii. The Requerimiento — 1512.

12. The Articles of Confederation of the United Colonies of New England; May 19, 1643.

13. Emergency Banking Act Of 1933, United States Congressional Record, March 17, 1993 Vol. 33, page
H-1303(Bankruptcy of the United States).

414. An Act Concerning the District of Columbia) {6th Congress, 2nd Sess., ch. 15, 2 Stat. 103 enacted
1801-02-27.

45. Pope's Civil Orders July 4, 2014.

16. 1st, 2nd, and 3" International Decade for the Eradication of Colonialism (General Assembly
Resolution A/RES/65/119) (2011-2020).

47. Ast, 2nd, and 3" International Decade for the Eradication of Colonialism (General Assembly
Resolution A/RES/65/119) (2011-2020).

18. The Constitution for the United States Republic of North America (1791) - Article 6.

19. The Constitution for the United Siates Republic of North America (1791) - Article 4. Sec 4.

20. USC & § 1481 - Loss of nationality by native-born or naturalized citizen; voluntary action; burden of
proof; presumptions.

21, Congress Adjourns Sine Die [without day] - 36" Congress 2" Session March 27° 1861.

vB fe

Bond
~ The amount the plaintiff will claim if defendants violate the plaintiff, No more than $75,000.00 for each
violation, per person in Lawful Money via the Bonds listed below:

A. U.S.C. 18 1091 Genocide — seventyfive thousand dollars in lawful Money, per person, consideration,
gold, silver, land and estate.

B. U.S.C. 18 1203 Hostage Taking — seventy five thousand dollars in lawful money, per person,
punishable by death, imprisonment for any term of years or life imprisonment.

C. U.S.C. 18 2332a Use of weapons of mass destruction — punishable by death, imprisonment for any

D

 

term of years or life imprisonment.

U.S.C. 18 2340 Definitions - punishable by death, imprisonment for any term of years, life
imprisonment and seventy five thousand dollars in Lawful Money per person, consideration, gold,
silver, land and estate.

E. U.S.C, 18 241 Conspiracy against Rights — punishable by death, imprisonment for any term of
years, life imprisonment and seventy five thousand dollars in Lawful Money, per
person,consideration, gold, silver, land and estate.

EO OUS.C. 18 242 Deprivation of Rights under a color of law — punishable by death, imprisonment for
any term of years, life imprisonment and seventy five thousand dollars in Lawful Money, per person,
consider ation, gold, silver, land and estate.

G, U.S.C. 18 247 Damage to religious property; obstruction of persons in the free exercise of
religious beliefs— punishable by death, imprisonment for any term of years, life imprisonment and
seventy five thousand dollars in Lawful Money, per person, consideration, gold, silver, land and
estate.

H. Pope’s Civil Orders July 4", 2014 — punishable by death, imprisonment for any term of years, life
imprisonment and seventy five thousand dollars in Lawful Money, per person, consideration, gold,

silver, land. estate etc.

Il. Statement of Claim

The fact is, the United States is bankrupt, insolvent and has no Sovereign Authority existing in name only to this April 1,
2020 - "Bankrupt" in 1933 and was declared so by President Roosevelt by Executive Orders 6073, 6102, 611t and by

3

Antochthon Peoples’ Documents: Northwest Amexum / Northwest Africa / North America /Amu’Ra Tribe Republic - Continental United States Republic
Case 1:20-cv-03222-UA Document1 Filed 04/23/20 Page 4 of 25

 

i. i COMPOS MENTIS/ CORPUS JURIS GENTIUM/ QUANTUM MERUIT/ APPIDAVIT/DICTUM/DOLUS SPECIALIS/EX INJURIA JUS NON
ORITUR
Executive Order 6260 on March 9, 1933, under the "Trading With The Enemy Act” of October 6, 1917, AS AMENDED by
the Emergency Banking Relief Act, 48 Stat 1, Public Law No. 1, which is presently codified at 12 USCA 95a and
confirmed at 95b. Thereafter, Congress confirmed the bankruptcy an june 5, 1933, and thereupon impaired the
obligations and considerations of contracts through the "Joint Resolution To Suspend The Gold Standard And Abrogate
The Gold clause, June 5, 1933" (See: HJR-192, 73rd Congress, ist Session). The Courts were called upon to rule on several
of the provisions designed to implement and compliment FDR’s Emergency BANKING Relief Act of March 9, 1933.

The Bankruptcy of The United States
United States Congressional Record, March 17, 1993 Vol. 33, page H-1303

“It is an established fact that the United States Federal Government has been dissolved by the Emergency Banking Act,
March 9, 1933, 48 Stat. 1, Public Law 89-719; declared by President Roosevelt, being bankrupt and insolvent. H.R. 192,
73” Congress m session June 5, 1933 - Joint Resolution to Suspend the Gold Standard and Abrogate The Gold Clause
dissolved the Sovereign Authority of the United States and the official capacities of all United States Governmental
Offices, Officers, and Departments and is further evidence that the United States Federal Government exists today in
name only”.

“Gold and silver were such powerful money during the founding of the United States of America, that the founding
fathers declared that only gold or silver coins can be "money" in America. Since gold and silver coinage were heavy
and inconvenient for a fot of transactions, they were stored in banks and a claim check was issued as a money
substitute. People traded their coupons as money, or “currency.” Currency is not money, but a money substitute.
Redeemable currency must promise to pay a dollar equivalent in gold or silver money. Federal Reserve Notes (FRNs)
make no such promises, and are not “money.” A Federal Reserve Note is a debt abligation of the federal United States
government, not "money?' The federal United States government and the U.S, Congress were not and have never been
authorized by the Constitution for the united states of America to issue currency of any kind, but only lawful money,
-gold and silver coin’:

“There is a fundamental difference between “paying” and "discharging” a debt. To pay a debt, you must pay with
value or substance (i.e. gold, silver, barter or a commodity). With FRNs, you can only discharge a debt. You cannot pay
a debt with a debt currency system. You cannot service a debt with a currency that has no backing in value or
substance. No contract in Common faw is valid unless it involves an exchange of “good & valuable consideration.”
Unpayable debt transfers power and control to the sovereign power structure that has no interest in money, low,
equity or justice because they have so much wealth already’.

“The Federal Reserve System is based on the Canon law and the principles of sovereignty protected in the Constitution
and the Bill of Rights. In fact, the international bankers used a “Canon Law Trust" as their model, adding stock and
naming it a “Joint Stock Trust.” The U.S. Congress had passed a law making it illegal for any legal "person" to duplicate
a ‘Joint Stock Trust” in 1873. The Federal Reserve Act was legislated post-facto (to 1870), although post-facto laws are
strictly forbidden by the Constitution, [1:9:3]”

“Prior to 1913, most Americans owned clear, allodiai title to property, free and clear of any liens or mortgages until the
Federal Reserve Act (1913)”

A. Take Notice the People's unalienable right to Life, Liberty, Property, Due Process and Just Compensation for
private property have been violated in the past; protected by the Treaty of Peace and Friendship 1787, Articles
of Confederation 1781, Zodiac Constitution, Bill of Rights and the Constitution for the United States of America
1793,

B. Take Notice the People’s unalienable right to travel have been violated in the past; protected by the Treaty of
Peace and Friendship 1787, Articles of Confederation 1783, Zodiac Constitution, Bill of Rights and the
Constitution for the United States of America 1791, s@é@ Ie

C. Take Notice the People’s unalienable rights to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures, without a warrant signed by a judge stating the probable cause,
supported by oath or affirmation, and particularly describing the place to be searched, and the persons or
things to be seized have been violated in the past; protected by the Treaty of Peace and Friendship 1787,
Articles of Confederation 1781, Zodiac Constitution, Bill of Rights and the Constitution for the United States of
America 1791,

D. Take Notice that We, The Amu’Ra Tribe of indigenous Native American Moots Demand the defendants to put
the Title of the Plaintiff _on THE DO NOT STOP, DO NOT DETAIN LIST FOR NEW YORK, NEW YORK STATE
AND ALL OTHER CORPORATE STATES. We, the people of the said tribe reserve and retain all our rights
protected by the above set of General Laws. We do not waive any rights; All defendants abide by your oaths
to the Constitution, which are in constitutional alignment with the General Laws cited: Nunc pro tunc.

  

E. Take Notice that the Trespass of the unalienable rights of ihe Plaintiff is a trespass against this state. There is a
bond of in Lawful Money, stated above, consideration, gold, silver, land and estates against the Defendants.

F, Take Notice the Defendants dependent on the Corporate Jurisdiction of the violators shall be charged seventy

five Thousand dollars in Lawful Money,per person, consideration, gold, silver, land and estates per violation
on relief for damages for ANY and EVERY action by any Public Official to the Plaintiff.

G. Take Notice that this is a Covenant, your failure to answer and rebut this affidavit point for point is tacit

acquiescence, you have seventy two hours to respond in writing via affidavit rebutting point for point the facts
stated in this injunction otherwise this Covenant stands as law.

4

Autochthon Peoples’ Documents: Northwest Amexum / Northwest Africa / North America /Amu’Ra Tribe Republic - Continental United States Republic
 

Case 1:20-cv-03222-UA Document 1 Filed 04/23/20 Page 5 of 25

COMPOS MENTIS' CORPUS JURIS GENTIUM/QUANTUM MERUTI/AFFIDAVIT/DICTUM/DOLUS SPECIALIS/EX INJURIA JUS NON

Take Notice that this injunction is to be executed without delay because the general welfare of the Plaintiff is
an urgent risk of being damaged/injured by the Defendants and their agents.

Take Notice that ony foreign persons who claim to have an interest to the Estate that supersedes that of the
plointiff by Hereditaments, Jus Soli and Jus Sanguinus. The Claimant must show and prove it in writing under
the Penalty of the Perjury Certified by a Notary Signature stating in cormmon terms that; ‘i, Claimant (5) accept
the liabilities of the 4Uini i ide” upon failure of such Claimant (s) to lawfully
show and prove claimant is the Lawful Heir of the Estate.

Plaintiffs

CHIEF, jamal Babatund! Amu’Ra Ef - 347-299-4456 / jamalbab:

 

Defendant (s)
UNITED STATES CORPORATION COMPANY 1925

including all Foreign Corporate States, Agents, and Agencies, Governmental Offices, Officers, and

10.

11.

Tr,

13.

14.

1,

16.

7,

18.

19.

20.

2.

Departments Subject to the jurisdiction of the District of Columbia.

Donald John Trump Doing Business As President of the UNITED STATES

Jay Inslee Doing Business As the Governor of the STATE OF WASHINGTON

lerry Brown Doing Business As the Governor of the STATE OF CALIFORNIA

Brian Sandoval Doing Business As the Governor of the STATE OF NEVADA

Rick Scott Doing Business As the Governor of the STATE OF FLORIDA

Andrew Cuomo Doing Business As the Governor of the STATE OF NEW YORK
Greg Abbott Doing Business As the Governor of the STATE OF TEXAS

Chris Christie Doing Business As the Governor of the STATE OF NEW JERSEY
Dannel Malloy Doing Business As the Governor of the STATE OF CONNECTICUT
Doug Ducey Doing Business As the Governor of the STATE OF ARIZONA

Susana Martinez Doing Business As the Governor of the STATE OF NEW MEXICO
Gary Herbert Doing Business As the Governor of the STATE OF UTAH

Kaie Brown Doing Business As the Governor of the STATE OF OREGON

Mary Fallin Doing Business As the Governor of the STATE OF OKLAHOMA

John Hickenlooper Doing Business As the Governor of the STATE OF COLORADO
Butch Otter Doing Business As the Governor of the STATE OF IDAHO

Steve Bullock Doing Business As the Governor of the STATE OF MONTANA

Matt Mead Doing Business As the Governor of the STATE OF WYOMING

Pete Ricketts Doing Business As the Governor of the STATE OF NEBRASKA

Mark Dayton Doing Business As the Governor of the STATE OF MINNESOTA

Kim Reynolds Doing Business As the Governor of the STATE OF IOWA

5

Autochthon Peoples’ Documents: Northwest Amexum / Northwest Adrica / North America /Amu’Ra Tribe Republic - Cantinental United States Republic
Case 1:20-cv-03222-UA Document1 Filed 04/23/20 Page 6 of 25

 

COMPOS MENTIS/CORPUS JURIS GENTIUM/ QUANTUM MERUTT/AFFIDAVIT/DICTUM/DOLUS SPECIALIS/EX INJURIA JUS NON

ORITUR

22. Scott Walker Doing Business As the Governor of the STATE OF WISCONSIN

23. Eric Greitens Doing Business As the Governor of the STATE OF MISSOURI

24, Asa Hutchinson Doing Business As the Governor of the STATE OF ARKANSAS

25. Sam Brownback Doing Business As the Governor of the STATE OF KANSAS

26. lohn Bel Edwards Doing Business As the Governor of the STATE OF LOUISIANA
27. Bruce Rauner Doing Business As the Governor of the STATE OF ILLINOIS

28. Phil Bryant Doing Business As the Governor of the STATE OF MISSISSIPPI

29. Kay Ivey Doing Business As the Governor of the STATE OF ALABAMA

30. Nathan Deal Doing Business As the Governor of the STATE OF GEORGIA

31. Eric Holcomb Doing Business As the Governor of the STATE OF INDIANA

32. Bill Haslam Doing Business As the Governor of the STATE OF TENNESSEE

33. Matt Bevin Doing Business As the Governor of the STATE OF KENTUCKY

34, Rick Snyder Doing Business As the Governor of the STATE OF MICHIGAN

35. John Kasich Doing Business As the Governor of the STATE OF OHIO

36. Terry McAuliffe Doing Business As the Governor of the STATE OF VIRGINIA

37. Larry Hogan Doing Business As the Governor of the STATE OF MARYLAND

38. Roy Cooper Doing Business As the Governor of the STATE OF NORTH CAROLINA
39. Henry McMaster Doing Business As the Governor of the STATE OF SOUTH CAROLINA
40. Tom Wolf Doing Business As the Governor of the STATE OF PENNSYLVANIA

41. lohn C. Carney Jr. Doing Business As the Governor of the STATE OF DELAWARE
42. Gina Raimondo Doing Business As the Governor of the STATE OF RHODE ISLAND
43, Charlie Baker Doing Business As the Governor of the STATE OF MASSACHUSETTS
44, Chris Sununu Doing Business As the Governor of the STATE OF NEW HAMPSHIRE
45. Doug Burgum Doing Business As the Governor of the STATE OF NORTH DAKOTA
46. Dennis Daugaard Doing Business As the Governor of the STATE OF SOUTH DAKOTA
47. lim Justice Doing Business As the Governor of the STATE OF WEST VIRGINIA

48. Paul LePage Doing Business As the Governor of the STATE OF MAINE

49. Phil Scott Doing Business As the Governor of the STATE OF VERMONT

30. ALL Foreign Agents and agencies of the UNITED STATES CORPORATION
COMPANY including the District of Columbia and all its Subsidiaries . Doing Business

on behalf of said Defendants and future successors Doing Business As the Governor of
the Corporate STATE i.e. STATE OF NEW YORK.

6

Autochthon Peoples’ Documents: Northwest Amexum / Northwest Africa / North America /Amuw’Ra Tribe Republic~ Continental United States Republic
Case 1:20-cv-03222-UA Document1 Filed 04/23/20 Page 7 of 25

 

COMPOS MENTIS/CORPUS JURIS GENTIUM/ QUANTUM MERUTI/AFFIOAVIL/ DIC TUM/DOLUS SPECIALIS/EX INJURLA JUS NON

 

 

Bepartment of State: Division of Corporations

 

HOME Prhvecy Policy Frequently Asked Guestions View Search Results
AbouL Agency " .
Secretary's Letter Entity Details
Newsroom

 

Frequent Questions
Relates Links

TRIG (2 ROT A BT ATRARRAYT GFF Gt SAO

Contact Us Loge . me : .
; . rena incorpormtion Beate: Od/18/1989

Office Location ides, Nurebesr : zZisas4as “7? Formation Dxte: | trmmiddf )

SERVICES So Te eee

Pay Taxes Entity Mernec | - UNITED STATES OF fF AMERICA, INC.

File UCC's " .

Delaware Laws Online Elenite Hine: | CORPORATION . Eating Type: NON-PROFIT OR RELIGIOUS

Name Reservation i -

Entry Search Stes idency: pomMeEstTic ‘State: DE

Status

Validate Certificate
Customer Service
Survey

IN FORMA THOR
Corporate Forms
Corporate Fees

UCC Forms and Feas
Taxes

Expedited Services
Service of Process
Registered Agents
Get Corporate Staius
Submitting a Request
iow to Form a New
Business Entity
Certifications, Apostles

Address: -
City: :
State: os : : ® a
Phone: one wn

   
 

   

° “Date joined

Friday, December Z 1787 £

1 Delaware

 

2 ~~ Pennsylvania Wednesday, December 12, 1787 ¢

 

 

3 New Jersey Tuesday, December 18, 1787 ¢
4 Georgia Wednesday, fanuary 2, 1788 ¢

5 Connecticut Wednesday, January 9, 1788 £

6 Massachusetts Wednesday, February 6, 1788 ¢

7 Maryland Monday, April 28, 1788 ¢

8 South Carolina Friday, May 23, 1788 ¢

9 NewHampshire Saturday, June 21, 1788 ¢

10“ Virginia Wednesday, June 25, 1788 ¢
1 New York Saturday, july 26, 1788 ¢

#2 ~=©6North Caroling

 

 

Saturday, November 21, 1789 ¢

13° Rhoedelsland _— Saturday, May 29, 1790 ¢

14 Vermont Friday, March 4, 1791

 

15 ~=6Kentu
16 Tennessee

Friday, June 1, 1792
Wednesday, june 1, 1796

7

WILMINGTON

REGISTERED AGENT INC ORAMA TIC

| THE COMPANY CORPORATION
2711 CENTERVILLE RD STE 400

County:) NEW CASTLE

“Postal Code: 19808

(302}636-5440

Union.

Whati it was s before becoming a. state -

 

 

Lower Counties on Delaware, then sovereign

 

state in Confederation

Province of Pennsylvania, then sovereign state
in Confederation

Province of New Jersey, then sovereign state in
Confederation

Province of Georgia, then sovereign state in
Confederation

Connecticut Colony, then sovereign state in
Confederation

Province of Massachusetts Bay, then sovereign
state in Confederation

Province of Maryland, then sovereign state in
Confederation

Province of South Carolina, then sovereign
state in Confederation

Province of New Hampshire, then sovereign
state in Confederation

Virginia Colony, then sovereign state in
Confederation

Province of New Yark, then sovereign state in
Confederation

Province of North Carolina, then sovereign
state in Confederation

Colony of Rhode Island and Providence

Plantations, then sovereign state in

Confederation

Province of New York and New Hampshire
Grants (ownership disputed), Vermont Republic

Virginia
Province of North Carolina, Southwest Territory

 

 

 

 

 

 

 

Autochthon Peoples’ Documents: Northwest Amexum / Northwest Africa / North America /Amu’Ra Tribe Republic - Continental United States Republic
Case 1:20-cv-03222-UA Document1 Filed 04/23/20 Page 8 of 25

 

ORITUR

17 Ohio

18 ~=Louisiana
19 Indiana
20 Mississippi
21 Ifinois

22 Alabama
23° Maine

24 = Missouri
25 Arkansas
26 Michigan
27 = Florida

28 Texas

29 lowa

30 Wisconsin
3! = California
32 Minnesota
33 Oregon
34 Kansas

35 West Virginia
36 Nevada
37 Nebraska
38 Colorado

39? North Dakota
40 t South Dakota

41
42

43
44
45
46
47
48

Montana
Washington

idaho
Wyoming
Utah
Oklahoma
New Mexico

Arizona

.

Tuesday, March 1, 1803*
Thursday, April 30, 1812

 

Wednesday, December I, 1816
Wednesday, December 10, 1817

 

 

Thursday, December 3, 1818
Tuesday, December 14, 1819
Wednesday, March 15, 1820

Friday, Auqust 10, 1821
Wednesday, june 15, 1836

Thursday, January 26, 1837
Monday, March 3, 1845
Monday, December 29, 1845
Monday, December 28, 1846
Monday, May 29, 1848
Monday, September 9, 1850

 

 

 

 

 

 

Tuesday, May f1, 1858
Monday, February 14, 1859
Tuesday, lanuary 29, 1861
Saturday, lune 20, 1863
Monday, October 31, 1864
Friday, March 1, 1867
Tuesday, August 1, 1876
Saturday, November 2, 1889
Saturday, November 2, 1889
Friday, November 8, 1889
Monday, November If, 1889

 

 

 

 

 

 

Thursday, July 3, 1890
Thursday, July 10, 1890
Saturday, january 4, 1896
Saturday, November 16, 1907

Saturday, January 6, 1912
Wednesday, February 14, 1912

 

q COMPOS MENTIS/ CORPUS JURIS GENTICM/ QUANTUM MERUTT/AFFIDAVIT/DICTUM/DOLUS SPECIALIS/EX INJURIA JUS NON

Northwest Territory
Orleans Territory
indiana Territory
Mississippi Territory
illinois Territory
Alabama Territory
Massachusetts
Missouri Territory
Arkansas Territory
Michigan Territory
Florida Territory
Republic of Texas
lowa Territory
Wisconsin Territory

California Republic Mexican Cession, Alta
California

Minnesota Territory
Oregon Territory
Kansas Territory
Virginia

Nevada Territory
Nebraska Territory
Colorado Territory
Dakota Territory
Dakota Territory

Montana Territory
part of Oregon Territory, became Washington
Territory on March 2, 1853

idaho Territory

Wyoming Territory

Utah Territory

Oklahoma Territory & Indian Territory
New Mexico Territory

Arizona Territory

Religion is Law, Law is Government, Government is Family

Au Rights Reserved Without Prejudice / Recourse; Allodial Claim

We, declare under the penalty of perjury under the laws of the United States of America, state that the foregoing is true

  

A,od Bullock Y

A he ofst state; €; jamal B. Amu’Ra El

Alas 4, 1

Minister of Vital Records

April 1, ie Without the United States

aan 4

ChairWoman, wisddm A Amu Ra El ‘Secretar of state, Akil Talib Bey f

Wath Ho Ye fui he A

Treasury, Martha Ge Ge Amu’Ra El

Lore phy Flr en Bruch. ~ Lf Minister of Trade & tH!

 
  

and correct. Title 28 U.S.Code 1746 Unsworn Declaration.

  
   

Al Ghanii Bey

Minister of Defense, Demar Amu’Ra El

Anutochthon Peoples’ Decuments: Northwest Amezum / Northwest Africa / North America /Ama’Ra Tribe Republic - Continental United States Republic
Case 1:20-cv-03222-UA Document1 Filed 04/23/20 Page 9 of 25

AFFIDAVIT OF WAIVER

HJR-192 AND PUBLIC LAW 73-10 LAWS
Public Law: “Chap. 48, 48 Stat. 112" under HJR 192

House Joint Resolution. 73rd Congress. Session 1. Chapters 48& 49. June 5, 6,
1933 H.J.R. 192. 1491 Public Law 1 48 Stat iconfirmed in ~Perry v. U.S. (1935) 294 U.S. 330-381,
79 LEd 912, as well as ~Title 31 United States Code (USC) 5112, 5119 and again 12 USC 95a.

112" under HJR 192 is that remedy and in part states that the Federal Government will
discharge ail of our debts, public and private, dollar for dollar.

| refer to the federal government's obligation to me as: “chap. 48, 48 stat. 112”, not HJIR-192”,
The federal government took away my ability to pay a debt with lawful money, but that doesn’t
make me a subject of congress or the federal government, and thus, their resolution does
not apply to me. However, their obligation to me under their public law does apply to me
because there is insufficient lawful money in general circulation to meet the needs of the people,
which inciudes me.

When the federal government took much of our lawful money out of general circulation in 1933,
L.e., gold coins, thus leaving an insufficient amount of lawful money in general circulation to meet
the needs of the people, i.e., only silver coins remaining, the congress was required to give the

people a remedy, Public Law: “Chap. 48, 48 stat. 112” is the remedy. It states, “ the federal

government will pay my debts, dollar for dollar.

The state went into suspension because the federal government involuntarily forced the state to
pay its officers, judges, employees, etc with something other than gold and silver coin, which was
required by the state CONSTITUTION ARTICLE 1 SEC 10 CLAUSE 1. This “something other gold
and silver coin” was nothing more than “fiat” money, or script, backed by nothing but the labor of
the people. Thus , Constitutionally, the states could no longer function in a de jure capacity ,
because it no longer had the ability to pay its debt in the form mandated by its Constitution, i.e.,
contract with the people.

 

In light, of the above Public Law: "Chap. 48, 48 Stat. 112" under HJR 192, i Jarnal Babatundi
Amu” Ra El-TRUSTEE, of the TRUS, ask the court to move on behalf of the stated laws for

the plaintiff to: waive all fees, debts, charges etc.
ee

ee 03222-UA Document 1 Filed 04/23/20 Page 10 of 25
ne

UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS (front and back) CAREFULLY

435065

 

A. NAME & PHONE OF CONTACT AT FILER [optionally
Jamal Babatundl Amu'Ra El / 347-299-4456

 

|° SEND ACKNOWLEDGMENT TO: (Name and Address)
Amu'Ra Ei, Jamal Babatundt EI

efo 166 ATKINS AVENUE, first floor
near, BROOKLYN, NY [17208], USA

L

 

i

 

-|

2019 Aug 16 AM08:23

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1. DEBTOR'S EXACT FULL LEGAL NAME - insert anfy ona dabtor nama (ta or tbh) - do not abbreviate or combine names

Ja. ORGANIZATION'S NAME AMUSRA TRIBE OF INDIGENOUS NATIVE AMERICAN MOORS REPUBLIC

 

 

 

 

 

 

 

 

 

OR Fe INDNIDUAL'S LAST NAME IFIRST NAME MIDDLE NAME SUFFIX
1c. MAILING ADDRESS fo 166 Atkins avenue, first floor CY Brooklyn STATE [POSTAL CODE COUNTRY
NY 11208 USA
id SEEINSTRUCTIONS. ADDL INFO RE [1e, TYPEOF ORGANIZATION TLdURISDIG TION OF ORGANIZATION 1g. ORGANIZATIONAL ID & Fany
ORGANIZARON TRUST Moroccan Empire PRIVATE

 

DEBTOR |

[]vone

 

2, ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME - Insert only one debtor name (22 or 2b) -

23. ORGANIZATIONS NAME

@o pol abbreviate or combine names

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

OF |e INDIVIDUALS LAST NAME FIRST NAME MIDDLE NAME SUFFIX
2c. MAILING AGDRESS ciry STATE [POSTAL CODE COUNTRY
2d. SEE INSTRUCTIONS. -AOD'LINFORE [2e. TYPE OF ORGANIZATION 2f JURISDICTION OF ORGANIZATION 29. ORGANIZATIONAL ID #, ifany
ORGANIZATION
DEBTOR | | | Fy NONE,
3. SECURED PARTY'S NAME jor NAME of TOTAL ASSIGNEE of ASSIGNOR S/P} - insert only one secured party name (32 or 3b}
3a, ORGANIZATIONS NAME
OR (Gp INDIVISUALS LAST NAME Amaia El FIRST NAME Jamal MIDDLE NAME gabatundi Surrix
ac. MARING ADDRESS ofp 4665 AWdns avenue, first floor cry Braokiyn STATE [POSTAL CODE COUNTRY
NY £11208] USA
4. This FINANCING STATEMENT covers the following collaterat:
This is a constructive notice: Let it be known; that the said Trust; THE AMU'RA TRIGE OF INDIGENOUS NATIVE AMERICAN
MOORS REPUBLIC and all It's property therein shall be controlled by the secured party.All property of the said trust
shail be Expressed In a notarized affidavit, all property in said trust belongs to the trust and not te the UNITED
STATES or its CORPORATIONS / COMPANIES or any other PERSON. The trust is governed by the Laws of Treaty; the treaty of
peace and friendship between the United States Of America and Morocco 1786 ratified 1836 and the United States
Republic Constitution.
E/BAILOR a SELLER/BUYER AG. LIEN | inon-uecenine
ARGH AEPORT(S) on Debtors
¥ . Alt Debtors Cebtor 4s 1 iebtor 2
8, OPTIONAL FILER REFERENCE DATA

 

 

FILING OFFICE COPY — NATIONAL UCC FINANCING STATEMENT (FORM UCC1) (REV. 05/22/02)

Filing Number-201908168370140
Soret

ene

f

Pa pe

 

 

 

 

 

 

ATT CRO 88 1-5
Case 1:20-cv-03222-UA Docymeitzepyriled 04/23/20 ~ Page 1T of 25
SUFFOLK COUNTY CLERK
Judith A. Pascale
County Clerk
Date: 1/8/2019 12:03:35PM
Receipt Number: XX-XXXXXXX
Payor: JAMAL BABATUNDI AMURA EL
Fees:
CERTIFIED COPIES 4 5.00
TOTAL FEE ; 1 5.00
Payments:
| Cash 5.00
| Check

 

 

 

 

Comments: 0,N,N,,MISC,1/8/2019

 

 
   

§
TREATY OF PEACE AND FRIENDSHIP
BETWEEN UNITED STATES OF AMERICA
AND MOROCCO 1786 RATIFIED 1836

_ ALSO CALLED _
THE TREATY OF AMITY AND COMMERCE

THE TREATY OF PEACE AND FRIENDSHIP BETWEEN UNITED STATES OF AMERICA AND
MOROCCO 1786 RATIFIED 1836, ALSO KNOWN AS THE TREAT Y OF AMITY AND
COMMERCE,

PARTIES
THE PARTIES TO THE SAID TREATY ARE; THE UNITED STATES OF AMERICA FOUNDED
ON JULY 4, 1776[ MINISTERS PLENIPOTENTIARY; JOHN ADAMS, BENJAMIN FRANKLIN,
AND THOMAS JEFFERSON] AND THE MOROCCAN EMPIRE [HIS MAJESTY MOHAMMED
IBN ABDULLAH-SULTAN],

CLARIFICATION: UNITED STATES OF AMERICA V. UNITED STATES

THE UNITED STATES OF AMERICA 1776 AND ITS DE JURE GOVERNMENT OF EUROPEANS
WERE THE TRUE PEOPLE WHO WAS RECOGNIZED BY MOROCCO AS BEING A NATION,
AND MAKING TREATY RELATIONS WITH THE MOROCCAN EMPIRE, IT WAS NOT THE
UNITED STATES, THE UNITED STATES DID NOT HAVE ANY TREATY RELATIONS WITH
THE MOROCCAN EMPIRE. IN FEBRUARY 21, 1871 UNITED STATES OF AMERICA
INCORPORATED WITH THE DISTRICT OF COLUMBIA AND BECAME AN ANOMALY
BE*FAC*TO CORPORATION GOVERNMENT PURSUANT TO: | TITLE 28 U.S. CODE 3002

(15)}
CLARIFICATION: MOROCCAN EMPIRE V. MOROCCAN KINGDOM

IN THE ARTICLE OF THE TREATY OF AMITY AND COMMERCE, IT SPEAKS OF THE
EMPIRE OF MOROCCO, DOMINIONS AND MOORS. THE SAID TREATY WAS ESTABLISHED
IN 1786. THE MOROCCAN KINGDOM GAINED THEIR INDEPENDENCE IN 1956, CLEARLY,
THE LATER WAS NOT IN EXISTENCE, NOR WAS THEY IN‘ANY POWER TO RECOGNIZE
ANY PEOPLE AS A NATION OR FORM TREATIES, BECAUSE THE SO CALLED MOROCCAN
KINGDOM WAS UNDER THE FRENCH PROTECTORATE. IN 1786 THE NOW MOROCCAN
KINGDON WAS CALLED MARRAKESH AND NOT THE EMPIRE OF MOROCCO PURSUANT
TO: [| TREATY OF PEACE AND FRIENDSHIP BETWEEN UNITED STATES OF AMERICA AND
MOROCCO 1786 RATIFIED 1836, BARBARY TREATIES, LETTER FROM GEORGE WASHINGTON
TO MUHAMMED IBN ABDULLAH-SULTAN OF MOROCCO CITY OF NEW YORK DECEMBER 1,
1789

CLARIFICATION: MOORS V. MOROCCANS

WITHIN THE SAID TREATY, IT SPEAK OF MOORS AND NOT MOROCCANS, THE
INTERCOURSE WITH THE CHRISTIANS NATIONS AND THE MOORS.

"HPD 119 an
8 NYP gigy
Case 1:20-cv-03222-UA Document 1 Filed 04/23/20 Page 13 of 25

AGAIN ST ANY FALSE ACCUSATIONS FROM ANY AGEN, EMPLOYEE, OFFICIAL,
PERSONS, ENTITIES, CORPORATIONS, MEN, WOMEN AND CHILDREN OF THE UNITED
STATES, NOT LIMITED TO ANY OTHER FOREIGN OR DGMESTIC JURISDICTION.

I, JAMAL BABATUNDI AMU'RA EL, ADESCENDANT OF MOROCCANS AND BORN IN
AMERICA, DO ACCEPT THIS DOCUMENT AS TRUTH AND THE JURISDICTION THEREOF

 

 

5O SHALL IT BE. LA
Tae “ ene
: if JAMAL BABATUNDIAMU'RA EL
J
. NOTARY
COUNTRY: Cy vahy ot SofPa Ne, Cte OF Lew\Yfo gla,
Sworm before me on this
Day at R AeA Aol |
Gina Roberto

Notary Public, State of New York
No. O1ROG366349 Suffolk County
Term Expires October 30, 2021
 

~ Case 1:20-cv-03222-UA Doc

Sek cha

  

 

COUNTY CLERK'S OFFICE
STATE OF NEW YORK

COUNTY OF SUFFOLK

1, JUDITH A. PASCALE, Clerk of the County of Suffolk and the Court
of Record thereof do hereby certify that! have compared the annexed with the original
MISCELLANEOUS

filed in my office on 01/08/2019
and, that the same is a true copy thereof, and of the whole of such original.

In Testimony Whereof, | have hereunto set my hand and affixed the seal of said County
and Court this 1/8/2019

SUFFOLK COUNTY CLERK

fa etn. Ce. Lhacate—

JUDITH A. PASCALE

SEAL
Case 1:20-cv-03222-UA Docu rhent dF Filed 04/23/20 Page 15 of 25

 

United States of America

Shale of Vow York
Department of State

It is hereby certified, that Milton Adair Ti iagling was Clerk of County of New York in the State of New York,

and Clerk of the Supreme Court therein, being a Court of Record, on the day of the date of the annexed

certificate, and duly authorized to grant same; that the seal affixed to said certificate is the seal of said County

and Court; that the attestation thereof of said Clerk is in due form and executed by the proper officer: and that

full faith and credit may and ought to be given to said Clerk's official aets.

In Testimony Whereof, the Department of State Seal
is hereunto affixed.

Witness my hand at the city of New York

this 29th day of March Two Thousand and Nineteen

ooo ee eee

  
   
  

 

°
. by &
a On f > ®
6 j 5 ?
P| biwtraug 1 Clank
Bs : Whitey 4, Clark

os

8 Deputy Secretary of State for Business and Licensing Services
&

&

o®
"gd
& -

@

@
tee a ee *

M6018
DOCCEREN: 09 25-127
Case 1:20-cv-03222-UA Document1 Filed 04/23/20 Page 16 of 25

   

MOORISH EMPIRE | MOORS GREAT SEAL AMU’RA MOORS.
NATIONAL FLAG TRIBE FLAG

NATIONALITY, NAME CORRECTION AND DECLARATION,
RELIGION PROCLAMATION AND PUBLICATION

AFFIDAVIT

COUNTRY: MOROCCO [ NORTH AMERICA]
STATE: MOROCCAN EMPIRE { NEAR, NEW YORK]
COUNTY: MOORISH DOMINIONS [NEAR, SUFFOLK]

i, Jamal Babatundi Amu’Ra El, BEING DULY AFFIRMED, STANDING SQUARELY,
DECLARE AND PROCLAIM, UPON DIVINE LAW, NATURES LAW, UNIVERSAL LAW,
~ MOORISH BIRTHRIGHTS, INTERNATIONAL LAWS, TREATY LAW AND
CONSTITUTIONAL DECLARE AND SAY;

NATIONALITY

l, am Jamal Babatundi Amu’Ra £1, A NOBLE OF THE AL MOROCCAN EMPIRE {
NORTH AMERICA) IN PROPRIA PERSONA ( MY OWN SELF) BEING: A MOOR
AMERICAN NATIONAL A DESCENDANT OF THE ANCIENT MOABITE NATION /
MOORS BY JUS SANGUINIS, JUS SOLI, FREEHOLD BY INHERITANCE, AND
PRIMOGENITURE BEING: ABORIGINAL AND INDIGENOUS TO THE AMERICAN
CONTINENT; NORTH AMERICA, SOUTH AMERICA, CENTRAL AMERICA AND ALL
AMERICAN ISLANDS OF MY ANCIENT MOABITE MOORISH FORE-MOTHERS AND
FORE-FATHERS, LAND OF THE MOORS..

U.S.C. TITLE 8 ALIENS & NATIONALITY 1101 (15)(a1)(e)

i, Jamal Babatundi Amu’Ra El, IS AN ALIEN, NON-RESIDENT, NON-CITIZEN OF THE
UNITED STATES OR ANY FOREIGN OR DOMESTIC CORPORATION, COMPANY,
STATE, CITY, MUNICIPALITY OR TERRITORY, | DO NOT LIVE IN ANY CORPORATE
ZONES, ADDRESSES, AREA CODES, ETC OF THE UNITES STATES OR ITS COM PANIES
 

Case 1:20-cv-03222-UA Document1 Filed 04/23/20 Page 17 of 25

~ OR CORPORATIONS AND THEIR SURISDICTION; 1 AM-ANGN-EMMIGRANT-TO THE ~~

AMERICAN CONTINENT; NORTH, SOUTH, CENTRAL AMERICA.
NAME CORRECTION

L Jamal Babatundi Amu’Ra E!, BEING PREVIOUS IDENTIFIED BY THE UNION STATE
SOCIETY OF NORTH AMERICA; UNITED STATES AND ITS COM PANY,
CORPORATIONS, ETC, UNDER THE COLORABLE WARD-SHIP ENS LEGIS NAME
JAMAL WILSON AND ALL DERIVATIVES, 1 AM NOT A BLACK MAN, NEGRO,
COLORED, AFRICAN AMERICAN, ETC. | DO HEREBY REFUTE, REBUT, REJECT, AND
DENOUNCE THE FRAUD CORPORATELY CREATED ENS LEGIS NAMED JAMAL
WILSON AND ALL DERIVATIVES AND ALL SLAVE NAMES AND MARKS.

RELIGION
ALLAH, THE FATHER OF THE UNIVERSE, FATHER OF LOVE, TRUTH, PEACE,

_.. FREEDOM AND JUSTICE, ALLAH IS MY PROTECTOR, MY GUIDE AND MY

SALVATION BY NIGHT AND BY DAY THROUGH HIS HOLY PROPHET NOBLE DREW
ALI AMEN,

MY RELIGION IS iSLAMISM; WHICH IS THE DOCTRINE AND PRACTICE OF ISLAM.
ISLAM MEANS PEACE AND SUBMISSION TO ALLAH.

PROPHET, NOBLE DREW ALI IS MY PROPHET AND | AM THE MOORISH HOLY
TEMPLE OF SCIENCE, | AM A MOSLEM.

MY HOLY BOOKS ARE: THE MOORISH HOLY KORAN (7), THE HOLY QURAN OF
MECCA IN WHICH | GOVERN SELF.

FRIDAY IS MY HOLY DAY OF REST, BECAUSE ON A FRIDAY THE FIRST MAN WAS
FORMED IN FLESH AND ON A FRIDAY THE FIRST MAN DEPARTED OUT OF FLESH
AND ASCENDED UNTO HIS FATHER GOD ALLAH, FOR THAT CAUSE FRIDAY IS THE
HOLY DAY FOR ALL MOSLEMS ALL OVER THE WORLD.

GOVERNING LAWS

: TREATY OF PEACE AND FRIENDSHIP BETWEEN UNITED STATES OF AMERICA
AND MOROCCO 1787 RATIFIED 1836,

: FREE MOORISH-AMERICAN ZODIAC CONSTITUTION
 

  
    

1 Filed 04/23/20 Page 18 of@S#: ¢49-8033

ete -

Case 1:20-cv-03222-UA Docu

¥

COUNTY CLERK'S OFFICE
STATE OF NEW YORK

COUNTY OF SUFFOLK

1, JUDITH A. PASCALE, Clerk of the County of Suffolk and the Court
of Record thereof do hereby certify that | have compared the annexed with the original

MISCELLANEOUS

filed in my office on 02/19/2019
and, that the same is a true copy thereof, and of the whole of such original.

in Testimony Whereof, | have hereunto set my hand and affixed the seal of said County
and Court this 2/19/2019

SUFFOLK COUNTY CLERK

JUDITH A. PASCALE

SEAL
Case 1:20-cv-03222-UA Document1 Filed 04/23/20 Page 19 of 25

) > 7 HNITED-STATES REPUBLIC-DEPARTAENT OF JUSTICE“ MooRIsH AIMERICAND + 20 0 ooo

CREDENTIALS: AA 222141-TRUTH A-1

: RESOLUTION NUMBER SEVENTY-FIVE (75): DATED APRIL 17, 1933 A.D.
(MOORISH AMERICAN SOCIETY OF PHILADELPHIA)

: UNITED NATION RIGHTS OF INDIGENOUS PEOPLES

: UNIVERSAL DECLARATION OF HUMAN RIGHTS-UNITED NATIONS-HUMAN |
RIGHTS (ARTICLE FIFTEEN 15)

PROCLAMATION AND PUBLICATION

I, Jarne] Babatundi Amu’Ra El, DO PROCLAIM, CLAIM AND MAKE PUBLIC THE
STATED TRUTHS ABOVE FOR THE RECORD, THIS DOCUMENT SHALL STAND AS
PROOF AGAINST ANY FALSE ACCUSATIONS FROM ANY AGENTS, EMPLOYEES,

» OFFICIALS; CITIZENS FROM THE UNITED STATE oR ITS FOREIGN COMPANIES, ~~

- CORPORATIONS, ENTITIES AND THEIR JURISDICTION.

ATTESTMENT

Il, Jamal Babatundi Amu’Ra Fi, DO ATTEST AND DECLARE UNDER PENALTY OF
PERJURY UNDER THE LAWS OF THE UNITED STATES OF AMERICA, THAT THE
ABOVE IS TRUE AND CORRECT. TITLE 28 U.S. CODE 1746

WBMES Boy Doge IB Sooneoe Se

CA
fo
/ Jamal Babatundi Amu’Ra E|

F

WITNESS
NOTARY
 

Case 1:20-cv-03222-UA ‘Document 1 Filed-04/23/20 Page 20 of 25

Uniform Form Certifigate of Ackn

State. of New York

County of BOP FEZLIC

owledginent

On the LF day- of Cebruary in the year ZIT before me, the

undersigned, personally appeared

Samal Bavaclem di AW NOY EL

personally known to me or proved to me on the basis of satisfactory |
evidence to be the individual (s) whose name (s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity (ies), and that by his/her/their signature (s) |

on the instrument, the individual (s), or the perso
individual (s) acted, executed the instrument
eundue ou Iuel

- Notary Public V

 
 

PAULINE MARY JENKINS
NOTARY PUBLIC cf New Yark
ho. Of 327 .

valified County
Commission Expires December 04, €EO2ZSN ’

   

n upon behalf of which the
A Case 1:20-cv-03222-UA Pocument, eee dbdad Pye 21 of 25
County

Date: 4/10/2019 10:30:48AM ©
Receipt Number: XX-XXXXXXX

Payor: JAMAL BABATUNDI AMURA EL

 

 

 

 

 

 

 

 

 

Fees:
CERTIFIED COPIES 2 40.00
TOTAL FEE 4 40.00
CERTIFIED COPIES 3 26.25
TOTAL FEE { 26.25
CERTIFIED COPIES 3 45.00
TOTAL FEE { 15.00
Payments: .
Cash 541.25
| Check |

 

Comments: 0,N,N,,,4/10/2019
Case 1:20-cv-03222-UA Document1 Filed 04/23/20 Page 22 of 25

         

Noe!
INCORPORATE AN UNINCORPORATED RELIGIOUS, BODY POLITIC, AND CORPORATE SO

UMITED MATION DECLARATION ON THE RIGHTS OF INDIGENOUS PEGPLE: ARTICLES 1,2,3,4,5,6, 14 [ INDIGENOUS PEOPLES RIGHTS TO
ORGANIZE AND CONTROL THEIR EDUCATIONAL SYSTEMS ANID INSTITUTIONS]
THE
AMU’RA TRIBE
OF
INDIGENOUS NATIVE AMERICAN
MOORS REPUBLIC

WE, THE UNDERSIGNED, ALL BEING FLESH AND BLOOD BEINGS, IN PROPRIA PERSONA (ONE'S
SELF), OF FULL AGE, ALIENS, NON-RESIDENT, NON-CITIZENS/MEMBERS OF THE UNITED
STATES OR ITS COMPANYS/CORPORATIONS. WE ARE NON-IMIMIGRANT; INDIGENOUS
NATIONALS OF NORTH, SOUTH, CENTRAL AMERICA AND THE AMERICAN ISLANDS,

THE PURPOSE OF THIS UNINCORPORATED SOCIETY:

oil A MEETING OF THE MINDS WAS DULY CALLED ON JANUARY 1, 2019, THE CONCERNS
OF OUR PRIVATE TRIBAL WAY OF LIFE, AND HOW SHOULD THE TRIBE AS A WHOLE OPPERATE
IN THE PUBLIC.

sane hos AT SAID MEETING, IT WAS AGREED UPON THAT: TRUSTEE, Wisdom Anaya amu Ra
£/ and TRUSTEE, 4/:/ Tully Sey, SHALL PRESIDE AS TRUSTEES FOR THE SAID SOCIETY.

“his ty INCORPORATOR: HEAD OF STATE, JAi741 SASATUATY ARILP RA EL

ocd vic) PHYSICAL ADDRESS/MAILING ADDRESS: c/o 166 ATKINS AVENUE FIRST FLOOR,
NEAR, BROOKLYN NEW YORK REPUBLIC NON-DOMESTIC [11208]

--* st AT THES MEETING, IT WAS DULY DECIDED THAT THE SAID; RELIGIOUS, BODY POLITIC
AND CORPORATE SOCIETY SHOULD INCORPORATE TO BE RECOGNIZED AS A LEGAL ENTITY. -

“2 THE NAME OF THE PURPOSED RELIGIOUS, BODY POLITIC AND CORPORATE SOCIETY:
THE AMU’RA TRIBE OF INDIGENOUS NATIVE AMERICAN MOORS REPUBLIC.

a esh.oT: THE PURPOSE OF WHICH THE UNINCORPORATED SOCIETY IS FORMED AS
FOLLOWED:

TO ORGANIZE, TO ESTABLISH A RELIGIOUS, BODY POLITIC AND CORPORATE SOCIETY, TO
PROTECT THE INDIGENOUS RIGHTS OF ALL TRIBAL MEMBERS/CITIZENS OF THIS SAID SOCIETY
FROM OPPRESSION, TO EDUCATE OUR TRIBE MEMBERS/CITIZENS OUR STORY WHICH PRE-
DATES HIS-STORY, TO PRACTICE AND EXERCISE OUR RELIGIOUS CEREMONIES, RITUALS,
Case 1:20-cv-03222-UA Dog Gale

  

COUNTY CLERK'S OFFICE
STATE OF NEW YORK

COUNTY OF SUFFOLK

I, JUDITH A. PASCALE, Clerk of the County of Suffolk and the Court
of Record thereof do hereby certify that |have compared the annexed with the original
- MISCELLANEOUS

filed in my office on 04/10/2019
and, that the same is a true copy thereof, and of the whole of such original.

In Testimony Whereof, | have hereunto set my hand and affixed the seal of said County
and Court this 4/10/2019

SUFFOLK COUNTY CLERK

Che ete EK, Ce. Lhacate

JUDITH A. PASCALE

SEAL
Case 1:20-cv-03222-UA Document1 Filed 04/23/20 Page 24 of 25

CULTURE, CUSTOMS, MEDICINES AND TRADITIONS, TO CONTRACT IN TRADE AND
COMMERCE WITH OTHER SOCIETIES, NATIONS, GOVERNMENTS, CORPORATIONS, ETC, TO
HOLD AND CONTROL REAL AND PERSONAL PROPERTY THROUGH (TRUST), TO RECEIVE
DONATIONS AND TO GIVE DONATIONS, TO CREATE RULES AND REGULATIONS, TO BUY OR
RECEIVE LAND/EARTH, TO BUILD EDUCATIONAL CENTERS ON THE LAND, TO HOLD SEMINARS,
CONVENTIONS AND OTHER EDUCATIONAL EVENTS, TO ANOINT, APPOINT AND CONSECRATE
MINISTERS, CONSULS, GOVERNORS, SHEIKS, ETC, TO CREATE CREDENTIALS AND DOCUMENTS
FOR ITS FRIBE MEMBERS/CITIZENS,

cab? EXTERNAL GOVERNING LAWS: AMERICAN DECLARATION ON THE RIGHTS OF
INDIGENOUS PEOPLES, TREATY OF PEACE AND FRIENDSHIP BETWEEN UNITED STATES OF
AMERICA AND MOROCCO 1787 RATIFIED 1836, MOORISH ZODIAC CONSTITUTION, UNITED
STATES OF AMERICA REPUBLIC CONSTITUTION ARTICLE I SEC 10 CONTRACT CLAUSE, ARTICLE
fff AND ARTICLE VI

 

ABRIET FIERY: ? ALL TRIBE MEMBERS/CITIZENS, SHALL BE UNDER THE JURISDICTION
OF THIS SOCIETY, IN WHICH THIS SAID SOCIETY OPERATES IN AND ON THE NAME OF THEIR
ANCESTRAL STATE |THE RE STATE] THROUGH A WRITTEN AGREEMENT AND
SEALED BY HEAD OF STATE, AND SUBJECT TO ITS RULES AND REGULATIONS.

ROPCAM oA

       

ATTESTMENT

iV, THE REAL FLESH AND BLOOD BREATHING MEN/WOMEN NON-FICTIONAL ENTITY,
NATURAL BEING BORN OF AN ABORIGINAL/INDIGENOUS NATURAL MOTHER DO ATTEST AND
DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE UNITED STATES OF

THAT THE FOREGOING IS TRUE AND CORRECT, Ti7LE 2 7 ny pes A CO. 174s
“VE LT fi, i Spernd/ IS Ly bubonel tet EL

k kil Talib Bey of Jamal Babatundi Amu’Ra El
FRUSTEE HEAD OF STATE

 

GREAT SEAL OF THE MOORISH
NATION

NOTARY

Swo me S,
orn before ve ont this G

 
 

 

 

‘WieHe - a[DA28/ BS8dj_f “O]SeM JOLUNSUOIysod Wo apeu Ss} adopAUE SIL é *
ee

-UA Document 1_ Filed 04/23/20 Page 25 of 25

 

reerars |

 

  
 

-_aGE PAID
‘Origin: 11208
- $775

04/16/20
PRIORITY MAIL 1-DAY ®

0 Lb 5.80 Oz

1006

8S FIRMLY TO SEAL

       

 

 

EXPECTED DELIVERY DAY: 04/17/20

SHIP

TO:
500 PEARL ST
NEW YORK NY 10007-1316

USPS TRACKING®NUMBER

|
«Date of

*USPS Ty 9505 5150 2492 0107 1535 34 .
internat

# Limited international insurance.
#Pick up available.»
= Order supplies online.*

« When used internationally, a customs
declaration label may be required.

 

 

 

 

To schedule free
Package Pickup,
scan the GF code.
* Domestic only

SOTTO sa

Ps00001000014 OD: 121/2x 91/2

 

 

USPS.COM/PICKLP

* Domestic onty.

3508840335-32 | _.. bio wo

 

* For Domestic shipments, the maximum weight is 70 lbs. For international shipments, the maximum weight is 4 ibs.

PRIORITY MAIL
FLAT RATE
POSTAGE REQUIRED

 

| rom lama Cxladund AME Re cu |

Cb Ibo ATLINS IVE, Apt L Flo
NEAK, | Brook, MEW Yon, Fiacy l
Non- Soestic 4 Jy WNI7ZED STATES

TO:

US. DUST CourT>
SooTHEM) DmsTeZe
Q

WW YORE

od

 

This packaging is the property of the U.S, Postal Service® and is provided solely for use in sending Priority Mail® shipments.
Misuse may be a violation of federal law. This packaging js not for resale. EPI4F © U.S, Postal Service; October 2019; All rights reserved.

 

 
   
   
     

 

 
